Title: From James Madison to Richard Rush, 22 July 1823
From: Madison, James
To: Rush, Richard


        
          Dear Sir
          Montpellier July 22. 1823
        
        I have recd. the copy of the papers communicated to the B. Parliament which you were so good as to forward.
        The enterprize of France agst. the Spanish Constitution, with the grounds avowed for it, has afforded G. Britain a fine opportunity for retrieving the character lost by her abandonment of the people of the Continent on the downfal of Napoleon, and by the apparent sympathies of her Govt. with the schemes of the Allied Sovereigns for extinguishing the lights of the Age, and fixing barriers agst. every improvement in the condition of the human race. What final use will be made of the opportunity is yet to be seen. The documents exhibited by the Cabinet, notwithstanding the colourings given to its policy, are not very promising. Unless its neutrality should cause the forbearance of Rus. Aus. & Prussia, and thence give an indirect support to the Spanish patriots, it will in effect be a latent co-operation agst. them. And what has G.B. done on that side equivalent to the open part taken by those Great powers on the other. An American mind naturally retains the impression made by the orders given to the British Squadron at Naples to interpose for the protection of the Royal family in case the slightest violence should be offered to it by the people; whilst no outrages on the people from the Royal quarter, tho’ backed by the unlawful intrusion of other powers, was thought to justify an interference in their behalf. The same exclusive patronage of the Royal personages, has shewn itself at Madrid: so that neutrality, which means impartiality between contending Nations, admits between despots & the nations oppressed by them, a guarantee of the inviolability of the former agst. the latter.
        The principles proclaimed by France ought to excite universal execration, and the alarm of every free people not beyond the reach of her power and that of her Associates. She not only revives the obsolete and impious doctrine of the divine right of Kings, but asserts a right in every Govt. to overturn a neighbouring one which reproaches its corruptions by the precedent of Reformation. But if the departure of the Spanish Govt. from the French Model, be a pretext for the interposition of French bayonets, is not the pretext stronger for Prussia &c. to put down by like means that of France, which is a far greater departure from their models, and more obviously formidable to them. And would not the plea be stronger still for a

united attack on that British Govt. the Mother & model of the Representative element in the monarchies of Europe. Finally, if the measure of their power were co-extensive with the scope of their principles, the Govt. of the U.S. as the greatest departure from Monarchy & Legitimacy, and the example the most formidable of all, would attract a Crusade as bigotted & bloody as the original one agst. the Saracens. Happily the example of liberty can be felt across a space impassable to the armaments of its enemies; and the latest accounts from the revolutionary experiments on foot in Europe seem to indicate that a further influence of the example offered in this Hemisphere is necessary to ripen the Nations of the other for successful struggles agst. their own prejudices & the strength of their oppressors.
        It is not forgotten that the British Govt. thought a war of more than 20 years called for agst. France by an Edict, afterwards disavowed, which assumed the policy of propagating changes of Govt. in other Countries; whilst she is now passive under an avowal by France of a right to interpose for such purposes, & even under the actual employment of her arms to carry the right into effect.
        But eno’ & more than eno’ of other countries. Of our own, speaking in general terms, the tranquility & prosperity form a grateful contrast to the state of Europe. There is an animated contest for the coming vacancy in the Presidency; but it sheds no blood, it shakes no establishment; and among the competitors no choice can be made that would not shine with transcendent lustre among the intellects that wear the crowns & sway the destinies of the nations divided from us by the Atlantic. There appears also a very ardent struggle in Pena. among the friends of the two rivals for the chief magistracy there. On this point you probably have from others more information than I can give you.
        What most nearly concerns the mass of the people is the state of the crops, & the prospect of prices. The former in the Wheat Country is not flattering. The crop I believe will prove short of an average one. In many places it is a very scanty one; owing principally to the Hessian fly, but in part to an insect called, from its smell, the Chinch bug, the name here given to the bed-bug. It attacks the Indian Corn as well as Wheat & other small grains, hiding itself under the folds of the plants and feeding on the stems. In its first appearance it is very minute, and does not grow to a size beyond that of a common Ant. It has wings but uses its legs generally. It comes to us from the South and is proceeding Northward. I do not know what technical character has been given to it in the school of natural history; and the present being the first visit, I have not seen eno’ of it to give more of a description than the above rude outline. Of the other great staples of Agriculture Indian Corn Cotton & Tobacco the season is not sufficiently advanced to decide the result. With respect to prices, they will be regulated

by the demands from Europe, which can be better estimated with you than here. Without good crops & good prices the people in some quarters of the Union cannot well be relieved from their pecuniary distresses, which have been prolonged by the failures in both respects for several years past.
        It is with pleasure I can say that a general ardor & emulation prevails in promoting the several great objects of improvement on the face of our Country, and in establishing schools & seminaries of every grade for the diffusion of knowledge. These, with the order & industry which characterize our situation, are fruits of our free & confederal System, which proclaim its merits, and must silence the long triumphant argument for hereditary power drawn from the anarchical tendency imputed to Govts. founded on popular suffrage.
        I send you a ground plot of the academic village bearing the name of the University of Virginia; this being the only graphical view of it yet taken. The Buildings are finished for ten Professors & about 200 Students. The Rotunda on the plan of the Pantheon, which will contain the Library, and rooms for public occasions, is but just commenced; but it will not delay the opening of the Institution, as soon as the Legislature turns its loans into gifts, for which we look with hope to its next Session, and eligible Professors can be procured, which we shall spare no pains to hasten.
        Having discontinued the shipment of my Tobo. and of consequence my dealings with the Consignee, I know not how to replace the little advances you have kindly made for me. Perhaps you could point to a friend here who would receive the amount for you.
        In my last, which I find of a date as far back as May 22. 1822. (an interval for which I ought to apologize, if it had furnished any communications new & valuable), I gave you the thanks which I now repeat for “The State of the Nation” “Keilsell’s classical Tour” &c. which accompanied your last favor. Should Malthus have replied to Godwin’s Attack, and it be worth a passage across the Atlantic, be so obliging as to procure me a copy.
        Mrs. M. gives me her never failing charge to mention her with her best affections to Mrs. Rush, to which I beg leave to add my own homage, with assurances to yourself of my great repect & affectionate esteem
        
          James Madison
        
        
          P S. Finding the plot of the University unintelligible for want of explanatory notes I do not send it. Whenever an improved edition shall take place the omission shall be supplied.
        
      